GILES, District Judge.
In this case the register has certified the following question for my decision: “Can an attorney for the creditors be eligible to the office of an as-signee?” There seems to be nothing in the act preventing the attorney for the creditors from being chosen and appointed assignee by the creditors; and when not otherwise objectionable, will be approved.
[It was decided in this case that the bankrupt was not entitled to any exemption in money (Case No. 8,149), and subsequently that upon the allegation of fraudulent preference the creditors were entitled to trial of issue by jury (Case No. 8,151).]